DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Patrick Kartes on 10/29/2021.

Claims have been amended as follows:

1. 	(Currently Amended)	 An apparatus for providing marine information, the apparatus comprising:
	a user interface;
	a processor; and
	a memory including computer program code, the memory and the computer program code configured to, with the processor, cause the apparatus to:
receive first side facing sonar returns from at least one first side facing transducer received from an underwater environment relative to a first side of a vessel;
receive second side facing sonar returns from at least one second side facing transducer received from the underwater environment relative to a second side of the vessel, wherein the second side of the vessel is opposite the first side of the vessel;
generate a composite down facing sonar image formed based on historical one-dimensional sonar data taken over time from both of the first side facing sonar returns and the second side facing returns, wherein the down facing sonar image is formed of at least:
a first sonar image slice that is generated based on a composite of the first side facing sonar returns and the second side facing sonar returns taken at a first time; and
a second sonar image slice that is generated based on a composite of the first side facing sonar returns and the second side facing sonar returns taken at a second time, where the second time is different than the first time, wherein the down facing sonar image is built up of at least the first sonar image slice extending downwardly adjacent to the second sonar image slice; and
cause the composite down facing sonar image to be displayed on the user interface. 

2. 	(Currently Amended)	The apparatus of claim 1, wherein generating the composite down facing sonar image comprises generating the composite down facing sonar image based on maximum intensity value sonar returns from among the first side facing sonar returns and the second side facing sonar returns, wherein a first sonar return from the first side facing sonar returns is selected for use in generating the composite down facing sonar image over a second sonar return from the second side facing sonar returns when the first sonar return would have a same position as the second sonar return within the composite down facing sonar image and has a greater intensity value than the second sonar return.

3. 	(Currently Amended)	The apparatus of claim 1, wherein generating the composite down facing sonar image comprises generating the composite down facing sonar image based on minimum intensity value sonar returns from among the first side facing sonar returns and the second side facing sonar returns, wherein a first sonar return from the first side facing sonar returns is selected for use in generating the composite down facing sonar image over a second sonar return from the second side facing sonar returns when the first sonar return would have a same position as the second sonar return within the composite down facing sonar image and has a lesser intensity value than the second sonar return.

4. 	(Currently Amended)	The apparatus of claim 1, wherein generating the composite down facing sonar image comprises generating the first sonar image slice based on a composite of weighted intensity values of the first side facing sonar returns and the second side facing sonar returns. 

5. 	(Original)	The apparatus of claim 1, wherein the memory and the computer program code are further configured to, with the processor, cause the apparatus to:
	receive down facing sonar returns from an underwater environment relative to a bottom of a vessel.
	
6. 	(Currently Amended)	The apparatus of claim 5, wherein the memory and the computer program code are further configured to, with the processor, cause the apparatus to: 
generate a down sonar image based on the down facing sonar returns; and
cause the down sonar image to be displayed on the user interface,
wherein the composite down facing sonar image is displayed on the user interface in response to the down sonar image being unavailable. 

7. 	(Currently Amended)	The apparatus of claim 5, wherein the composite down facing sonar image is further based on the down facing sonar returns. 

8. 	(Currently Amended)	A method of providing marine information, the method comprising:
	receiving first side facing sonar returns from at least one first side facing transducer received from an underwater environment relative to a first side of a vessel;
receiving second side facing sonar returns from at least one second side facing transducer received from the underwater environment relative to a second side of the vessel, wherein the second side of the vessel is opposite the first side of the vessel;
generating a composite down facing sonar image formed based on historical one-dimensional sonar data taken over time from both of the first side facing sonar returns and the second side facing returns, wherein the down facing sonar image is formed of at least:
a first sonar image slice that is generated based on a composite of the first side facing sonar returns and the second side facing sonar returns taken at a first time; and
a second sonar image slice that is generated based on a composite of the first side facing sonar returns and the second side facing sonar returns taken at a second time, where the second time is different than the first time, wherein the down facing sonar image is built up of at least the first sonar image slice extending downwardly adjacent to the second sonar image slice; and
causing the composite down facing sonar image to be displayed on the user interface. 

9. 	(Currently Amended)	The method of claim 8, wherein generating the composite down facing sonar image comprises generating the composite down facing sonar image based on maximum intensity value sonar returns from among the first side facing sonar returns and the second side facing sonar returns, wherein a first sonar return from the first side facing sonar returns is selected for use in generating the composite down facing sonar image over a second sonar return from the second side facing sonar returns when the first sonar return would have a same position as the second sonar return within the composite down facing sonar image and has a greater intensity value than the second sonar return.

10. 	(Currently Amended)	The method of claim 8, wherein generating the composite down facing sonar image comprises generating the composite down facing sonar image based on minimum intensity value sonar returns from among the first side facing sonar returns and the second side facing sonar returns, wherein a first sonar return from the first side facing sonar returns is selected for use in generating the composite down facing sonar image over a second sonar return from the second side facing sonar returns when the first sonar return would have a same position as the second sonar return within the composite down facing sonar image and has a lesser intensity value than the second sonar return.

11. 	(Currently Amended)	The method of claim 8, wherein generating the composite down facing sonar image comprises generating the first sonar image slice based on a composite of weighted intensity values of the first side facing sonar returns and the second side facing sonar returns. 

12. 	(Original)	The method of claim 8 further comprising:
	receiving down facing sonar returns from an underwater environment relative to a bottom of a vessel.

13. 	(Currently Amended)	The method of claim 12 further comprising: 
generating a down sonar image based on the down facing sonar returns; and
causing the down sonar image to be displayed on the user interface,
wherein the composite down facing sonar image is displayed on the user interface in response to the down sonar image being unavailable. 

14. 	(Currently Amended)	The method of claim 12, wherein the composite down facing sonar image is further based on the down facing sonar returns.

15. 	(Currently Amended)	A system for providing marine information, the system comprising:
	a plurality of sonar transducers, wherein each of the plurality of sonar transducers is configured to transmit one or more sonar beams into an underwater environment, wherein the plurality of sonar transducers comprises a first side facing transducer and a second side facing transducer; and
	a marine electronic device comprising:
a user interface;
		a processor;
	a memory including computer program code, the memory and the computer program code configured to, with the processor, cause the apparatus to:
receive, from the first side facing transducer, first side facing sonar returns from the underwater environment relative to a first side of a vessel;
receive, from the second side facing transducer, second side facing sonar returns from the underwater environment relative to a second side of the vessel, which is opposite the first side of the vessel;
generate a composite down facing sonar image formed based on historical one-dimensional sonar data taken over time from both a composite of the first side facing sonar returns and the second side facing returns, wherein the down facing sonar image is formed of at least:
a first sonar image slice that is generated based on a composite of the first side facing sonar returns and the second side facing sonar returns taken at a first time; and
a second sonar image slice that is generated based on a composite of the first side facing sonar returns and the second side facing sonar returns taken at a second time, where the second time is different than the first time, wherein the down facing sonar image is built up of at least the first sonar image slice extending downwardly adjacent to the second sonar image slice;
cause the composite down facing sonar image to be displayed on the user interface.

16. 	(Currently Amended)	The system of claim 15, wherein generating the composite down facing sonar image comprises generating the composite down facing sonar image based on maximum intensity value sonar returns from among the first side facing sonar returns and the second side facing sonar returns, wherein a first sonar return from the first side facing sonar returns is selected for use in generating the composite down facing sonar image over a second sonar return from the second side facing sonar returns when the first sonar return would have a same position as the second sonar return within the composite down facing sonar image and has a greater intensity value than the second sonar return.

17. 	(Currently Amended)	The system of claim 15, wherein generating the composite down facing sonar image comprises generating the composite down facing sonar image based on minimum intensity value sonar returns from among the first side facing sonar returns and the second side facing sonar returns, wherein a first sonar return from the first side facing sonar returns is selected for use in generating the composite down facing sonar image over a second sonar return from the second side facing sonar returns when the first sonar return would have a same position as the second sonar return within the composite down facing sonar image and has a lesser intensity value than the second sonar return.

18. 	(Currently Amended)	The system of claim 15, wherein generating the composite down facing sonar image comprises generating the first sonar image slice based on a composite of weighted intensity values of the first side facing sonar returns and the second side facing sonar returns.

19. 	(Currently Amended)	The system of claim 15, wherein the memory and the computer program code are further configured to, with the processor, cause the apparatus to: 
receive, from a down facing transducer, down facing sonar returns from the underwater environment relative to a bottom of a vessel;
generate a down sonar image based on the down facing sonar returns; and
cause the down sonar image to be displayed on the user interface,
wherein the composite down facing sonar image is displayed on the user interface in response to the down sonar image being unavailable. 

20. 	(Currently Amended)	The system of claim 15, wherein the memory and the computer program code are further configured to, with the processor, cause the apparatus to: 
receive, from a down facing transducer, down facing sonar returns from the underwater environment relative to a bottom of a vessel, wherein the composite down facing sonar image is further based on the down facing sonar returns.



Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Closest available prior art does not teach or render obvious fill the uncovered region of the one dimensional sonar data with  image of the side sonar as presented in claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645